IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. PD-0125-14

                       VERA ELIZABETH GUTHRIE-NAIL, Appellant

                                                 v.

                                     THE STATE OF TEXAS

              ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                      FROM THE FIFTH COURT OF APPEALS
                               COLLIN COUNTY

        R ICHARDSON, J., filed a concurring opinion in which J OHNSON, J., and N EWELL,
J., joined.

                                  CONCURRING OPINION

       I join the majority opinion. I, too, am not convinced that the judgment nunc pro tunc

in this case was properly issued, and I agree that this matter should be remanded to the trial

court for a hearing on this issue.

       A court may not properly grant a judgment nunc pro tunc to change the judgment “to

reflect what it believes should have been done.”1 Rather, a nunc pro tunc correction “must




       1
           Collins v. State, 240 S.W.3d 925, 928 (Tex. Crim. App. 2007).
                                                              Guthrie-Nail Concurring Opinion – 2


reflect the judgment that was actually rendered.”2 The record does not clearly show whether

the trial court was correcting the judgment to reflect what was done, or whether the trial court

was correcting the judgment to reflect what should have been done.

       Nothing was said on the record at the time of the plea indicating that the trial judge

made an affirmative finding of a deadly weapon, or that he had intended to enter one on the

judgment. In fact, the original judgment contains an “N/A” in the section entitled “Findings

on Deadly Weapon.” Such a notation would seem to indicate that a deadly weapon finding

was “not applicable,” and suggests that the trial judge did not expressly make, nor intend to

make, an affirmative finding of a deadly weapon.

       On the other hand, the trial docket sheet contains a “Deadly Weapon Finding 42.12”

notation. This is not a notation in the trial judge’s handwriting on the court’s case file docket

sheet, but is instead a computer printout generated by the district court clerk. While it is

some support for concluding that a deadly weapon finding was made at the time of the plea,

it is not dispositive, since the record is devoid of any mention by the judge of his intent to

enter a deadly weapon finding.

       Because there is a lack of clarity as to whether the trial judge intended to enter an

affirmative finding of a deadly weapon on the original judgment, I agree that a hearing is

necessary to afford Guthrie-Nail the opportunity to be heard on this issue.3 Thus, remanding


       2
        Blanton v. State, 369 S.W.3d 894, 899 (Tex. Crim. App. 2012) (citing Jones v. State, 795
S.W.2d 199, 200 (Tex. Crim. App. 1990)).
       3
         Shaw v. State, 539 S.W.2d 887, 890 (Tex. Crim. App. 1976). Moreover, although the issue
of the voluntariness of Guthrie-Nail’s plea would not be the subject of such a hearing, nor affect the
                                                                 Guthrie-Nail Concurring Opinion – 3


the matter to the trial court for such purpose would not be a “useless task.” 4

        A hearing would also afford the trial judge an opportunity to provide an explanation,

if there is one, as to why there was no mention of a deadly weapon finding on the record at

the time of Guthrie-Nail’s plea. The presence of an affirmative finding of a deadly weapon

on a judgment convicting a defendant of a non-3g offense5 has a significant impact on a

defendant’s parole eligibility.6 Even though the impact of a deadly weapon finding on parole

eligibility does not fall under the statutory admonishment regarding “range of punishment,” 7

in this particular case, a deadly weapon finding would mean Guthrie-Nail would have to

serve a minimum of twenty-five years of her sentence before becoming eligible for parole.

This trial judge was conscientious and thorough in admonishing Guthrie-Nail,8 which is why


validity of the judgment nunc pro tunc, if Guthrie-Nail believes that she was misadvised by her
attorneys or misled regarding the terms of her plea bargain, she could seek relief by filing an
application for writ of habeas corpus pursuant to Texas Code of Criminal Procedure Article 11.07.
        4
            Blanton v. State, 369 S.W.3d at 900.
        5
         T EX. C ODE C RIM. P ROC. art. 42.12,§ 3g(a)(1). In this case, the offense to which the appellant
pled, conspiracy to commit capital murder, is not listed in Article 42.12, section 3g(a)(1).
        6
          See T EX. C ODE C RIM. P ROC. art. 37.07, § 4(a). If the defendant is convicted of an offense
listed in Section 3g(a)(1), or where there is an affirmative finding under Section 3g(a)(2) (a deadly
weapon finding), the defendant will not become eligible for parole until the actual time served equals
one-half of the sentence imposed or 30 years, whichever is less. If the defendant is not convicted of
an offense under section 3g(a)(1), and there is no affirmative finding under section 3g(a)(2), the
defendant is eligible for parole after one-fourth of the sentence imposed, or 15 years, whichever is less.
       7
        See Ex parte Huskins, 176 S.W.3d 818, 821 (Tex. Crim. App. 2005) (holding that a deadly
weapon finding is not part of the defendant’s sentence).
        8
        For example, the trial judge admonished Guthrie-Nail regarding the following: about the
waiver of her right to appeal; about the range of punishment applicable to both counts of the
                                                                 Guthrie-Nail Concurring Opinion – 4


the absence of any mention of a deadly weapon finding is puzzling. Nevertheless, advising

a defendant whether a deadly weapon finding will be entered, or its impact on parole

eligibility if one is entered, is not a statutorily required admonishment.9 Thus, the trial

judge’s failure to admonish Guthrie-Nail regarding an affirmative finding of a deadly weapon

would not necessarily be indicative of his intent. However, if the subject of a deadly weapon

finding was simply not discussed amongst the parties, nor considered by the trial judge, at

the time of the plea, then the judgment nunc pro tunc should not have been issued to correct

a missed opportunity—in other words, “to reflect what [the trial court] believes should have

been done.” 10

        With these additional comments, I concur.

FILED: September 16, 2015
PUBLISH



indictment; that eligibility for parole does not guarantee that parole will be granted; about the
consequences of the plea if she were not a U.S. citizen; about the waiver of a jury trial; about whether
she was taking any medication that would have clouded her ability to make a free and voluntary
decision or interfere with her thought processes; and about whether she was pleading guilty hoping for
a pardon or parole. Guthrie-Nail was then admonished on the record by one of her three attorneys.
Her attorneys and the prosecutors were then given an opportunity to address the court. There were
several opportunities for the trial judge and the attorneys to note on the record whether there would
be a deadly weapon finding, particularly when the judge admonished Guthrie-Nail regarding the length
of her sentence and the eligibility for parole. The terms “affirmative finding” or “deadly weapon” were
not mentioned at any time during the plea.
       9
          T EX. C ODE C RIM. P ROC. art. 26.13 (containing the list of admonishments the trial court must
give prior to accepting a plea of guilty or a plea of nolo contendere). Although not statutorily required,
the better practice for a trial court judge would be to include an oral admonishment regarding whether
a deadly weapon finding is going to be entered on the judgment.
        10
             Collins, 240 S.W.3d at 928.